RAKER, J.
dissenting, in which BELL, C.J., joins:
I would reverse the judgment of the Court of Special Appeals and reverse the judgment of the Circuit Court. I would hold that the trial court abused its discretion in permitting Lynch, respondent, to argue in closing argument that the photographs, depicting minimal property damage, were evidence that Mason, petitioner, was not injured. The photographs were not admitted improperly because the question of liability was at issue in the case; they were not admissible, however, to support any inference that because the property damage was minimal, the personal injury was minimal. Accordingly, I dissent.
Defense counsel argued that, based on everyday experiences and common sense, the damage on the vehicle was not consistent with $13,008 in medical expenses, although perhaps consistent with “a couple of thousand dollars.” In my view, the argument is improper for several reasons. First, the weight of scientific literature is to the contrary. Second, there is no way that, based merely on the extent of property damage, a fact finder could assess the injury of a party and particularly, whether a party had a pre-existing injury that was exacerbated by the impact.
This issue was addressed by the Supreme Court of Delaware in Davis v. Maute, 770 A.2d 36 (Del.2001). The court held that absent expert testimony, a party may not argue that *60the seriousness of personal injuries from a car accident correlates to the extent of the damage to the cars. Id. at 40. The rule announced by the Delaware court is sound and is supported by the current scientific literature. I would apply a similar rule.
The majority characterizes a subsequent Delaware case, Eskin v. Carden, 842 A.2d 1222 (Del.2004), as narrowing considerably the Davis holding. In my view, Eskin clarified Davis and did not narrow it. The Eskin court did not retreat from Davis, but rather stated as follows, “for guidance in future cases”:
“In Davis, defense counsel sought to argue that properly admitted photographs of slightly damaged cars supported a contention that the accident was a ‘fender bender,’ in order to persuade the jury that the forces causing damage to the vehicles in the accident could not have impacted the plaintiff sufficiently to have caused the injuries about which she complained. Before the ‘fender bender’ comment was made, the trial judge had specifically ruled that counsel could not present that very contention, based upon the photographs alone. The inference suggested by the too-clever-by-half phrase, ‘fender bender,’ inartfully attempted to circumvent the trial judge’s ruling. That was impermissible, because unsupported by expert testimony, that phrase left the Davis jury in a position to make ‘unguided empirical assumptions on issues that are outside the common knowledge of laymen. ’ Although the common knowledge of ‘laymen’ may well include the common sense notion that the lesser the force in an accident, the less likely the average human body will suffer serious injury, that speculation does not account for other circumstances, such as preexiting injuries or the particularly susceptible individual.”
Id. at 1233 (Emphasis added).
Dr. Binderman, the only expert to testify to this issue at trial, testified that there is no correlation between the extent of injury a person suffers and the magnitude of physical damage to an automobile. He testified as follows:
*61“A further important point — studies have shown that there is no relationship between the amount of dollar damage, physical auto damage, or speed of impact to the amount of injury sustained by the patient. Metal is metal and soft tissue is soft tissue — there is no relationship to mutual damage. If there were, we would expect that in every accident in which one or both vehicles were totaled, the passengers would be either killed or severely damaged— and we know that is not the case. But Dr. Moses’ studies out of UCLA Facial Pain Center clearly show there is no relationship between degree of vehicle damage and degree of patient injury.”
Respondent presented no evidence to contradict Dr. Binder-man’s opinion.
Moreover, a review of some of the extant research studies support Dr. Binderman’s opinion. See, e.g., R. Evans, Some Observations on Whiplash Injuries, 10 Neurologic Clinics 975-77 (1992); J. MacNab, Acceleration Extension Injuries of the Cervical Spine, in The Spine 647-60 (R. Rothman & F. Simeone eds., 2d. ed.1982); H. Parmar & R. Raymakers, Neck Injuries From Rear Impact Road Traffic Accidents: Prognosis in Persons Seeking Compensation, 24 Inj. 75-78 (1993); D. Severy et al., Controlled Automobile Rear-end Collisions, An Investigation of Related Engineering and Medical Phenomena, 11 Can. Servs Med. J. 727-59 (1955).
For example, in Low Velocity Impact, Vehicular Damage and Passenger Injury, 16 Cranio: The Journal of Craniomandibular Practice 226, 229 (1998), David B. Miller, D.D.S., concluded as follows:
“There is no direct relationship between vehicular damage and injury to and prognosis for the occupant(s) of the damaged vehicle. Light vehicles at low speeds can generate considerable forces. These forces are sufficient to cause significant bodily injuries. Impact resistant bumpers and body frames are currently absorbing less force than in previous automotive designs. More kinetic energy is available for occupant injury. The occurrence of injury relates *62primarily to the amount of kinetic energy developed in the collision, the ability to dissipate that energy, victim awareness, body posture at impact and a myriad of other factors. Each accident and each victim is unique, and each must be evaluated objectively and individually based on the unique biomechanics and physics of the collision.”
In L. Nordhoff, Jr., Motor Vehicle Collision Injuries, Mechanisms, Diagnosis and Management 288 (1996), the author concludes that “[t]he assumption that injuries relate to the amount of external vehicle damage in all types of crashes has no scientific basis.” In addition, the author concludes that “[tjhere is little correlation between neck injury and vehicle damage in the low-speed rear-end collision.” Id. at 290.
A review of the scientific literature expresses the view that there can be a strong inverse correlation between injury levels and measurable vehicle crush, especially in low speed, rear-impact collisions. See, e.g., S. Foreman & A. Croft, Whiplash Injuries: The Cervical Acceleration/Deceleration Syndrome (3d ed.2002); Nordhoff, supra; M. Robbins, Lack of Relationship Betioeen Vehicle Damage and Occupant Injury, Society of Automotive Engineers paper 970494 (1997). Principles of physics, engineering and medicine reveal that many factors influence the type and severity of personal injury, including the speed of collision, vector of crash (front, side, rear, etc.), mass ratios, vehicle “crashworthiness,” and human factors such as size, age, gender, physical condition, and seating position of the occupant.
In sum, there is no correlation, as the majority suggests, between vehicular damage and personal injuries such that jurors can rely on a description of the damage to establish the extent of any injury. Accordingly, in the absence of expert testimony, I would hold that it is an abuse of discretion to permit counsel to suggest a correlation between vehicle damage and the extent of personal injury.
Chief Judge BELL has authorized me to state that he joins in this dissenting opinion.